This is an appeal from a judgment sustaining a motion to quash an execution issued on the transcript of a judgment from a justice court.
Appellant brought suit on an account in a justice of the peace court in St. Louis County, by filing with the justice, a statement, or purported statement, of an account, together with two credit memoranda. The statement was filed and summons issued returnable on the third day of January, 1916. Defendants were served personally.
On the above named date, a default judgment was rendered against defendants. Later, and during the month of January, aforesaid, defendants filed a motion to set aside the judgment, which motion was sustained by the justice, and the case set for hearing on the 27th day of the same month. On the 27th of January the case was continued, by consent of all parties, to February 5th following. On that day it was again continued to February 9th, and finally continued and set for April 13, 1916, by consent of all parties. On that date plaintiff was given a second default judgment for $272.69 and interest and costs. A transcript was eventually filed in *Page 15 
the circuit court of St. Louis County, and an execution issued.
Defendants then filed motion to quash said execution, upon the ground that the judgment was void and of no effect, because the justice of the peace who rendered the judgment, had no jurisdiction over the subject-matter of the cause. This motion was sustained by the trial court, and from this action sustaining the motion, plaintiff perfects its appeal.
Respondents' chief contention, and in fact, only contention here, is that the purported statement of account was a mere collocation of words and figures, and was wholly insufficient upon which to base any judgment or give the justice any jurisdiction. We here set out copy of the statement filed as well as the credit memoranda.
                          EXHIBIT "A."
(FW) MONTHLY STATEMENT BART S. ADAMS TIRE CO. a corp. TIRE AND ACCESSORIES. Phones: Bell, Lindell 2751-2752       3408 Lindell Ave. Kinloch, Central 2771 St. Louis, Mo., Dec. 1, 1915. 191 — H.A. Fuller Mrs. Catherine Bonties Fuller
Total charges Statement rendered                     346.10 May 22 Cash                                  56.65 Dec. 22 Cr. M. 7070                          11.17 22 Cr. M. 7071                            5.59    73.41 272.69
with interest and costs
For comparison. If incorrect, please notify promptly. Positively no claims considered unless made by the 10th of month following date of purchase.
                           EXHIBIT "E"
(FW) Forest 4053                                    Delmar 4563 *Page 16
Credit Memo. Bart S. Adams Tire Co.,                  No. 7070 4701 Washington Boulevard, St. Louis, Mo. Dec. 22d 1913 Mr. H.A. Fuller, Syndicate Trust Bldg., St. Louis, Mo.
We credit your account as follows:
1 — 35 × 4½ Q.D. Non Skid Casing No. A-4509-$44.68 Less 3000 miles                                      33.51 $11.17
                           EXHIBIT "F"
(FW) Forest 4053                                             Delmar 4563 Credit Memo. Bart S. Adams Tire Co.,                      No. 7071 4701 Washington Boulevard, St. Louis, Mo. Dec. 22, 1913. Mr. H.A. Fuller, Syndicate Trust Bldg., St. Louis, Mo.
We credit your account as follows:
1 — 35 × 4½ Q.D. Non Skid Casing No. A-4653     $44.68 Less 3500 miles                                          39.09 $ 5.59
Section 7412, Revised Statutes 1909, provides, that no formal pleadings shall be required in the justice court, but requires the plaintiff to "file with the justice the instrument sued on, or a statement of the account, or of the facts constituting the cause of action upon which the suit is founded."
Respondents rely upon Sone, etc., v. Wallendorf, 187 Mo. 1, 85 S.W. 592, and Brashears v. Strock et al., 46 Mo. 221, as authority for their contention that the judgment of the justice was an absolute nullity. *Page 17 
The principal question with which we are concerned is: Does the statement filed, as a statement of account, constitute such a statement as to give the justice jurisdiction? If so, then respondents' contention would fall to the ground, because if the statement filed is such a statement, even though insufficient, then the judgment of the justice could not be attacked collaterally.
Sone, etc., v. Wallendorf, supra, 187 Mo. 1, was a suit on a tax bill for poll-tax, and the tax bill was filed not as a "statement of the account," but was filed as a statement of the facts constituting the cause of action, and it was held there that no cause of action was stated.
We think the statement filed, together with the memoranda, was a sufficient statement to give the justice jurisdiction of the subject-matter. It was evidently a suit on account to recover $272.69, although no items are set out or dates mentioned, and while such a statement would be insufficient in a direct attack in this case, yet the judgment could not be attacked collaterally if it was sufficient to confer jurisdiction of the subject-matter.
Jurisdiction has been held to mean jurisdiction of causes of the general class to which that action belonged. [Dowdy v. Wamble, 110 Mo. 280, l.c. 284, 19 S.W. 489.]
Justices of the peace of St. Louis County would have jurisdiction in amounts not exceeding $300 exclusive of interest and costs. Therefore we think the statement was sufficient to confer jurisdiction. [Keene v. Sappington, 115 Mo. App. 33, 90 S.W. 752.]
In Leonard v. Sparks, 117 Mo. 103, l.c. 110, 22 S.W. 899, the Supreme Court of this State, in considering the question of jurisdiction of inferior courts, had this to say:
"Where the facts touching the acquisition of jurisdiction are fully disclosed, the principles of law governing liability to collateral attack are applied no less favorably to judgments of justices of the peace than to the adjudications of courts having more extensive power."
This doctrine was cited with approval in Givens v. Burton, ___ Mo. ___, 183 S.W. 617. *Page 18 
On the question of collateral attack in a court of general jurisdiction, the rule is stated by BOND, C.J., in his concurring opinion in which a majority of the court concurred, in Cole v. Parker-Washington Company, 276 Mo. 220, l.c. 272, 207 S.W. 749, wherein it is said:
"That the judgment of a court of general jurisdiction, having the parties to the controversy before it and having power to determine the class of cases for which relief is prayed, is not void because of the failure of the petition to state a cause of action, and is not, for that reason, open to a collateral attack, is a proposition established in this State, and sustained by the overwhelming weight of authority elsewhere. The failure to state any cause of action is a nonwaivable defect upon review of a judgment by appeal or error or in a direct attack made upon it. But it does not deprive the court of its jurisdiction of the class of cases to which the suit in question belongs, and it does not render its judgment open to any form of collateral attack thereon."
Therefore we think the learned trial court erred in sustaining the motion to quash the execution.
The Commissioner recommends that the order and judgment of the trial court, in quashing the execution, be reversed.